    Case: 1:21-cv-00973 Document #: 15 Filed: 05/06/21 Page 1 of 7 PageID #:228




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


JIAXING ZICHI TRADE CO., LTD,                       Case No.: 1:21-cv-00973

                                                    Hon. Martha M. Pacold
                       Plaintiff,
                                                    Magistrate Judge Hon. Young B. Kim
       v.


LING YANG, d/b/a Emperor Goose, CAO ZI
QI, d/b/a FADSHOW, and SHANSHAN MA,
d/b/a Raddzo, and DOES 1-50, inclusive,


                       Defendants.


                           PRELIMINARY INJUNCTION ORDER

       THIS CAUSE being before the Court on Plaintiff’s Motion for Entry of a Preliminary

Injunction Order against Defendants LING YANG, d/b/a Emperor Goose, CAO ZI QI, d/b/a

FADSHOW, and SHANSHAN MA, d/b/a/ RADDZO, and DOES 1-50, inclusive (collectively

“Defendants”) using at least the online marketplace accounts Emperor Goose, FADSHOW and

Raddzo (collectively, “Online Marketplace Accounts”), and this Court having considered the

evidence before it hereby GRANTS Plaintiff’s Motion in its entirety.

       This Court further finds that there is sufficient evidence, at this preliminary stage, that the

Court has personal jurisdiction over the Defendants since the Defendants appear to directly target

their business activities toward consumers in the United States, including Illinois. “In the context

of cases like this one, that means a plaintiff must show that each defendant is actually operating

an interactive website that is accessible in Illinois and that each defendant has aimed such site at

Illinois by standing ready, willing and able to ship its counterfeit goods to customers in Illinois in


                                                      1
    Case: 1:21-cv-00973 Document #: 15 Filed: 05/06/21 Page 2 of 7 PageID #:229




particular (or otherwise has some sufficient voluntary contacts with the state).” Am. Bridal & Prom

Indus. Ass’n v. P’ships & Unincorporated Ass’ns Identified on Schedule A, 192 F.Supp.3d 924,

934 (N.D. Ill. 2016). In this case, Plaintiff has presented screenshot evidence that each Defendant

Internet Store is reaching out to do business with Illinois residents by operating one or more

commercial, interactive Internet Stores through which Illinois residents can purchase products and

are likely to be confused by Defendants’ use of Plaintiff’s trade dress. (Dkt. 7-3).

       This Court further finds that injunctive relief previously granted in the Temporary

Restraining Order (“TRO”) should remain in place through the pendency of this litigation and that

issuing this Preliminary Injunction is warranted under Federal Rule of Civil Procedure 65.

Evidence submitted in support of this Motion and in support of Plaintiff’s previously granted

Motion for a Temporary Restraining Order establishes that Plaintiff has a likelihood of success on

the merits; that no remedy at law exists; and that Plaintiff will suffer irreparable harm if the

injunction is not granted.

       Specifically, Plaintiff has proved a prima facie case of trade dress infringement because (1)

Plaintiff’s trade dress is non-functional and has developed secondary meaning, and therefore the

trade dress is valid and protectable, (2) Defendants are not licensed or authorized to use Plaintiff’s

trade dress, (3) Defendants’ uses of Plaintiff’s trade dress are causing a likelihood of confusion as

to the origin or sponsorship of Defendants’ products with Plaintiff. Furthermore, Defendants’

continued and unauthorized use of Plaintiffs trade dress irreparably harms Plaintiff through

diminished goodwill and brand confidence, damage to Plaintiff’s reputation, loss of exclusivity,

and loss of future sales. Monetary damages fail to address such damage and, therefore, Plaintiff

has an inadequate remedy at law. Moreover, the public interest is served by entry of this




                                                      2
    Case: 1:21-cv-00973 Document #: 15 Filed: 05/06/21 Page 3 of 7 PageID #:230




Preliminary Injunction to dispel the public confusion created by Defendants’ actions. Accordingly,

this Court orders that:

       1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under, or in active concert with them

be temporarily enjoined and restrained from:

            a. using Plaintiff’s trademarks and/or trade dress, or any reproductions or colorable

               imitations thereof, in any manner in connection with the distribution, marketing,

               advertising, offering for sale, or sale of any clothing items, including winter jackets,

               that are not genuine products or otherwise authorized by Plaintiff;

            b. passing off, inducing, or enabling others to sell or pass off any products as a genuine

               Orolay® product or any other products produced by Plaintiff, that are not Plaintiff’s

               or not produced under the authorization, control, or supervision of Plaintiff and

               approved by Plaintiff using Plaintiff’s trademark and/or trade dress;

            c. committing any acts calculated to cause consumers to believe that Defendants’

               products are those sold under the authorization, control or supervision of Plaintiff,

               or are sponsored by, approved by, or otherwise connected with Plaintiff;

            d. further infringing Plaintiff’s Orolay® trademarks and trade dress and damaging

               Plaintiff’s goodwill;

            e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

               moving, storing, distributing, importing, returning, or otherwise disposing of, in

               any manner, products or inventory not manufactured by or for Plaintiff, nor

               authorized by Plaintiff to be sold or offered for sale, and which bear any of the




                                                      3
    Case: 1:21-cv-00973 Document #: 15 Filed: 05/06/21 Page 4 of 7 PageID #:231




               Orolay® trademarks or use Plaintiff’s trade dress, or any reproductions, counterfeit

               copies or colorable imitations thereof; and

            f. using, linking to, transferring, selling, operating, exercising control over, or

               otherwise owning the Online Marketplace Account, or any other online

               marketplace account that is being used to sell or is the means by which Defendants

               could continue to sell products that infringe Plaintiff’s trademark or trade dress

               rights, or any reproductions, copies or colorable imitations thereof that is not a

               genuine product or not authorized by Plaintiff.

       2.      Each Defendant, within fourteen (14) days after receiving notice of this Order, shall

serve upon Plaintiff a written report under oath providing: (a) their true name and physical address,

(b) all websites and online marketplace accounts on any platform that they own and/or operate (c)

their financial accounts, including all Amazon, Alibaba, and PayPal accounts, and (d) the steps

taken by each Defendant to comply with paragraph 1, a through g, above.

       3.      Those in privity with Defendants, or any persons or entities in active concert or

participation with actual notice of this Order, including any online marketplaces such as Amazon

and Amazon Marketplace and AliExpress and payment processing service providers such as

PayPal, Inc., Alipay.com Co., Ltd., and Amazon Payments, Inc. (collectively, the “Third-Party

Providers”), shall within five (5) business days of receipt of this Order:

            a. disable the listing and cease displaying any advertisements used by or associated

               with Defendants in connection with the sale of counterfeit and infringing goods

               using the Orolay® trademarks and/or trade dress, including any product listing for

               any clothing items or jackets featuring the terms Orolay®, or using Plaintiff’s trade

               dress or the Orolay® trademarks;



                                                      4
    Case: 1:21-cv-00973 Document #: 15 Filed: 05/06/21 Page 5 of 7 PageID #:232




            b. disable and cease providing services for Defendants’ Online Marketplace Accounts,

                 and restrain and enjoin from transferring, liquidating, converting, encumbering,

                 pledging, loaning, selling, concealing, dissipating, disbursing, assigning, spending,

                 withdrawing, granting a lien or security interest or other interest in, or otherwise

                 disposing of any money or other assets owned or controlled by Defendants until

                 further ordered by this Court;

            c.   maintain and preserve all funds and assets controlled by Defendants and shall not

                 transfer or surrender such funds for any purpose without the express authorization

                 of the Court; and

            d. take all steps necessary to prevent links to the Defendant domain names and

                 storefronts from displaying in search results, including but not limited to removal

                 of any links or identifiers such as ASIN, etc.

       4.        Any third party with actual notice of this Order who is providing services for any

of the Defendants, or in connection with any of Defendants’ online stores or online market place

accounts operated by Defendants, including the Third-Party Providers as described in Paragraph

3, shall, within five (5) business days after receipt of such notice, provide to Plaintiff, without

notice or any notification to the Defendants, expedited discovery, including copies of documents

and records in such person’s or entity’s possession or control relating to:

            a. a full accounting of the monthly sales revenue for Defendants’ Online Marketplace

                 Account, as well as a full accounting of the amount of funds transferred in and out

                 of the Online Marketplace Account each month since January of 2013;




                                                       5
    Case: 1:21-cv-00973 Document #: 15 Filed: 05/06/21 Page 6 of 7 PageID #:233




            b. an accounting of the total funds restrained in each financial/payment processing

               account (including each Amazon Payment account) controlled by or associated

               with Defendants;

            c. the full list of names, addresses, email addresses, and IP addresses, of each person

               who registered, are listed in, logged into, used, or who otherwise handled or is

               associated with the stores and associated financial/payment processing accounts of

               the Defendants; and

            d. the full list of stores and associated financial/payment processing accounts opened,

               operated by, or at any time used or controlled by the Defendants, including their

               agents, servants, employees, confederates, attorneys, and any persons acting in

               concert or participation with them.

       5.      Plaintiff may provide notice of these proceedings to Defendants, including notice

of the preliminary injunction hearing and service of process pursuant to Fed. R. Civ. P. 4(f)(3), by

electronically publishing a link to the Complaint, the Temporary Restraining Order, this Order and

other relevant documents on a website, or by sending an e-mail to the e-mail addresses provided

for Defendants by third parties that includes a link to said website. The Clerk of Court is directed

to issue an original summons in the name of LING YANG, d/b/a Emperor Goose, CAO ZI QI,

d/b/a FADSHOW, and SHANSHAN MA, d/b/a Raddzo and all other Defendants identified in the

Complaint that shall apply to all Defendants, including DOES 1-50. The combination of providing

notice via electronic publication and e-mail, along with any notice that Defendants receive from

Online Marketplace Accounts and payment processors, shall constitute notice reasonably

calculated under all circumstances to apprise Defendants of the pendency of the action and afford

them the opportunity to present their objections.



                                                     6
    Case: 1:21-cv-00973 Document #: 15 Filed: 05/06/21 Page 7 of 7 PageID #:234




       6.      Plaintiff may provide Notice of this Order to the Third Parties Providers through

electronic mail, U.S. First Class Mail, or by private process server.

       7.      Any Defendants that are subject to this Order may appear and move to dissolve or

modify the Order on two days’ notice to Plaintiff or on shorter notice as set by this Court.

       8.      The $10,000 bond posted by Plaintiff shall remain with the Court until a Final

disposition of this case or until this Preliminary Injunction is terminated.




Dated: May 6, 2021                                                      /s/ Martha M. Pacold
                                                                        Hon. Martha M. Pacold
                                                                        U.S. District Court Judge




                                                      7
